IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00194-CV

          IN RE BRAYDEN CROOK AND JONATHAN CROOK


                                Original Proceeding



                                       ORDER


      Relators’ request for an emergency stay is granted. All trial court proceedings in

Humphrey v. Crook, Cause number 19-0106-CV in the 278th District Court of Leon County,

Texas, are Hereby Ordered stayed until further order of this Court or the mandamus

proceeding In Re: Crook, docket number 10-19-00194-CV, is disposed.

      A response is requested from both Respondent and Real Party in Interest to

Relators’ “Motion for Rehearing” and “Emergency Motion for Rehearing.” Any response

must be filed with the Clerk of this Court within 7 days from the date of this Order.




                                         PER CURIAM
Before Chief Justice Gray,
       Justice Davis,* and
       Justice Neill
       *(Justice Davis concurs in part and dissents in part. Justice Davis would not
       grant Relator’s request for an emergency stay.)
Order issued and filed June 26, 2019




In re Crook                                                                            Page 2